Title: To Benjamin Franklin from Stephen Marchant: Two Letters, 23 June 1779
From: Marchant, Stephen
To: Franklin, Benjamin


I.
  Sr/
Black prince Cutter Road of Morlax June 23d. 1779
I set Sail on My Cruize June 12th. after taking in my propper Stores for the same, and Steered to the Westward from the Road of Dunkirk at 11 in the Morning fell in with a portuguese brig having English Manufactured Goods on board. I took her and sent her to Calais being the nearest port and at one Next Morning took a prize as I Imagined she being bound from Denmark to Dublin laden with Lumber I took her to Calais road and According to My Instructions Applyed to the Court of Admiralty when the two brigs were discharged they not being deemed Lawfull prizes to the United States so I weighed Anchor and Stood out to Sea Cruized for three or four Days and met no Enemy Spoke to several Neutral Ships when upon the 16th of this Instant June being with in a few Leagues of Beachy on the English Shore at 2 OClock in the Morning Discovered 6 Sail—5 of them Brigs and one Dogger Spoke to the Dogger Chased the 5 Brigs and about 8 in the Morning came to an Engagemt. with them and wd. certainly make a prize of them but it being a Small bay and almost with in Shot of an English Fort on Shore I being in 4½ Fathom Water was Obliged to be Satisfied with running them on Shore, about 10 Oclock I stood out to Sea Saw Several Armed Vessels Convoying a fleet of Coasters, along shore, about Noon I perceived an Armed Vessell in pursuit of me she Coming up Very fast upon me I fought my Stern Chases for half an hour when she came up and poured in upon me a whole broadside which I returned with Interest by giving his for the space of an hour 4 Guns for her one I wd. surely make her a prize only she Sheered off I wd. pursue but seen an English Frigate under my Starboard Bow so I set out to Sea and Stood to the Westward on the 17th Inst. I spoke to a Spanish Ship on my lee Quarter an English Frigate on my Weather Bow the Spaniard Informed me that the Spanish Fleet had Set Sail on the 18th Instant my Course S by E Ile of Wight bearing N.E distant 4 Leagues Poverin point N. distance 4 Leagues sale the English Fleet of Men of War Sailing to the Westward Bearings from me N. NEast distance 4 Leagues the 19th. Inst. Course S:W: b W Wind Westwardly fine Weather at 8 in the Morning 20th June saw an English Frigate on my Weather Quarter I steered S: E and b E untill I got clear then tacked and Steered N: W & b W saw Several Ships in Sight mostly Frigates & Men of War Sailing Westerdly, at 6 in the Evening Close to the Lands end I saw the English Fleet the Lands end bearing N.NW. Wind North Easterly distance from Lands end 6 Leagues. At 8 O Clock in the Evening close to the Lands End took an English brig called the blessing in ballast from Tinby bound sent his to France— At 9 in the Evening took another brig called the Liberty Bound to Milford sent her to France at 11 in the Evening took a Sloop the Sally Laden with Coals from Swansey to Falmouth sent her to France 21st June at 2 in the Morning took a brig the Hampton laden with Coals and Earthen Ware from Liverpool to London sent her to France at 3 in the Morning took a Sloop the Elizabeth from Caermarten in Wales to Falmouth laden with Coals Butter and Oats sent her to France at 12 Oclock took a brig the 3 Sisters in ballast from Bideford to Swansey she being but a poor Vessell and unwilling to Weaken my Crew to much by sending her to France and having a prospect the same Night of more prizes According to Instructions I ransomed her for 70 Guineas at 2 in the Evening still Coasting at the Lands end took a Brig the Orange tree from London to Cork Laden with Kings Stores sent her to the nighest Port of France Likewise at 4 in the Evening took a brig the good will from London to Waterford laden with Porter Iron and dry Goods sent her to France. At 6 in the Evening Wind Northerly Stood out to Sea and Sailed for the French Coast 22d June Course SSE fair Wind an English Frigate near the French Shore gave us chase I sent away our brig prize that was in Company with me being to Windward of the Frigate he Chased us in Vain for 6 Hours and better untill we got Clear of him—
23d Course W, Wind S: S: East [torn] the Morning taked [tacked] and stood for the French Shore with a fair Wind saw one of my Prizes the sloop Elizabeth in Company with the English Frigate who Attempted to Chase me but soon gave it over I being near the French Shore was in great fear of my prizes being taken by the frigate. At 4 in the Evening my Prize the Good Will brig and us came to Anchor in Morlax Road, when to my Grief I found that six of our prizes were retaken by the English together with 21 of my Men, having so many Prisoners and my Crew being weakened by sending them in the Prizes I was Constrained to sett Some of them at Liberty and put them in the ransomed Brig Aforesd. kept 21 Prisoners which I have brought in my Cutter to France this is a brief Account of my Cruize from the 12th untill the 23d Inst June— I remain with all respects to yr Excellency Yr Excellencies Most Obedient humble Servant
Stephen Marchant
 
Addressed: To / His Excellency Benjamin / Franklin Minister of the United / States of North America at the / court of France, Passy / by / Paris
Notation: Capt. Merchant—June 23. 1779
  
II.
Sr/
On board the black prince cutter Morlax Road June23: 1779
In my other Letter bearing an equal date with this I did Acquaint yr Excellency in a brief Manner the transactions that has happened since the 12th. untill the 23d Inst June, in this I acquaint yr Excellency with the Names of the Prisoners I have taken and their Quality, as likewise the Names of 21 of my Men who have been made prisoners by the English, being in my 6 prizes that were retaken their Names as follows—


Americans taken by the English
English taken by me


Viz.
William Reed Junr Capt,
Brig Named Blessing


Bryan Rooney
William Reed



Gunners Mate
Senior Owner
do.


Edwd. Duff
John Davis



Boatswains Mate
Mate
do.


Richard Molloy
Jerimiah Webb
do.


Michael Doran
William Thomas
do.


John Watson
William Pritchard Capt.
Elizabeth Sloop


John Herrin
John Hughes Mate
do.


John Mc.Fadan
William Power Capt.
Brig Goodwill


Terence Kearney
James Currin Owner
do.


Hugh James
William Hederinton Mate
do.


Luke Aver
John Burness
do.


James Collins
Luke Morrissy
do.


James Markin
Richard Williams
do.


James Longwell
James Kenedy
do.


Maurice Creemon
William Knighton Capt
Brig Hampton



Edwd. Brangan
John Kingwell
do.


John Connelly
George Closen
do.


William Griffiths
William Wogan Mate
Brig Liberty


Jacob Wood
Peter Babb
do.


John Hore
Robert Rossitter Mate
Orange tree brig


Robert Wild
William Bale
Sally Sloop


Charles Provoy




Yr Excellency sees there is an Equal Number of Prisoners on both sides the Men I sent in the diferent prizes were good Men I am a great Loss for them which will a while retard my Cruize I having a fine prospect before me of Distressing the Subjects of Great Britain and to Maintain the Honour of the United States, yr Excellency may be Assured I never will as long as Congress permits me to have my Commission never to Derogate from that noble Spirit of an American Still means to Act with prudence and Caution will knowing my own force and that of the Enemy whom I hope to Harris greatly, I hope yr Excellency will use yr. Influence and Authority in having an Exchange made of the Prisoners taken by me and my Men taken by the English there being an Equal Number and I being Retarded from pursuing my plan of Opperation untill I get my Men Exchanged makes me so Solicitious with yr Excellency to use yr Endeavours as Soon as possible to have the Cartel made, I remain with all respects yr Excellency’s most Obedient humble Servant
Stephen Marchant
 
Addressed: To / His Excellency / Benjamin Franklin / Minister of the united States / of North America at the Court / of France, Passy / by Paris
Notation: Capt. Merchant June 23. 1779
